Citation Nr: 1450360	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-28 119A	)	DATE
	)
	)


THE ISSUE

Whether the July 11, 2013 Board of Veterans' Appeals (Board) decision finding that the moving party was not entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed as a result of Department of Veterans Affairs (VA) treatment should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to April 1977.  

This matter is currently before the Board on the moving party's October 2013 and subsequent July 2014 motion for revision on the grounds of CUE of the July 11, 2013 Board decision denying the moving party entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as a result of VA treatment.

By way of history, in May 2008, the moving party filed a claim for "1151 benefits due to improper treatment for kidney cancer."  Upon completion of development, including a VA examination, in a rating decision dated March 2009, the Regional Office (RO) in St. Louis, Missouri, in pertinent part, denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for clear cell renal carcinoma with history of nephrectomy.  In April 2009, the RO received the moving party's notice of disagreement (NOD), which argued that the RO had never decided the claimed issue of § 1151 benefits for kidney cancer, but instead decided its own issue of § 1151 benefits for clear cell renal carcinoma.  The moving party went on to explain that his § 1151 claim had been for damage and disfigurement caused by the removal of a large lipoma from the right side of his body.

In September 2009, the RO issued a statement of the case (SOC) addressing the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for clear cell renal carcinoma with history of nephrectomy.  The RO also issued a deferred rating decision ordering the development of the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right flank lipoma excisions based upon the statements made in the moving party's April 2009 NOD.  A VA Form 9, Appeal to Board of Veterans' Appeals, was received in November 2009.

The RO subsequently issued a rating decision in January 2010 denying entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right flank lipoma excision with scarring, pain, and adhesion symptoms.  The Veteran did not file a timely NOD to this decision; however, in the May 2013 informal hearing presentation (IHP), the Veteran's representative addressed both of the § 1151 issues which had been decided by the RO in the March 2009 and January 2010 rating decisions.  

In the July 11, 2013 Board decision, the Board broadly recharacterized the issue on appeal as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as a result of VA treatment.  The Board noted that this included both the lipoma excision residuals and the clear cell renal carcinoma.  Upon the Board's denial, in October 2013, the moving party filed a combined motion for reconsideration and motion to revise the Board's July 11, 2013 decision.  In a November 2013 decision, the Board denied the reconsideration motion.  

In July 2014, the Veteran's representative submitted a revised motion for revision which included additional argument and clarified the purported errors of fact and/or law being advanced by the moving party.  As it has been nearly a year since the Board ruled upon the reconsideration motion, the motion for revision is now ripe for decision.


FINDINGS OF FACT

1.  A July 11, 2013 Board decision denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as a result of VA treatment.  The moving party was provided with a copy of the decision.  He did not appeal the Board decision to the Court.

2.  There is no undebatable error of fact or law in the July 11, 2013 Board decision which would change the disposition of the denial of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as a result of VA treatment.



CONCLUSION OF LAW

The criteria for revision or reversal of the Board's July 11, 2013 decision denying entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as a result of VA treatment on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-11 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  In May 2014, the moving party was informed in writing of the law and regulations governing the standard of CUE.

VA Law and Regulation

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111;  
38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2013).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  The relevant law concerning § 1151 claims has not changed since the issuance of the July 11, 2013 Board decision.


Whether there was CUE in the July 11, 2013 Board Decision

The moving party has advanced the following errors of fact and/or law regarding the July 11, 2013 Board decision.  First, the moving party alleges that the Board erred in failing to address the moving party's lay statement that his VA treating physicians did not advise him of the risks of surgery.  Second, the moving party alleges that the Board committed a Colvin v. Derwinski, 1 Vet. App. 171 (1991), violation when it used its own medical judgment to determine that a VA examiner had committed a typographical error in his December 2009 opinion when he wrote that the moving party's pain and discomfort were due to a reasonably unforeseeable event. 

A) Risks of Treatment

Regarding the moving party's first contention, while the Board did not explicitly state that the moving party had advanced that he was not advised of the risks involved with the surgical procedure, in its July 11, 2013 decision, the Board did address the issue of consent.  Specifically, the Board found that the moving party had acknowledged that he understood the nature of the proposed procedure, the attendant risks involved, and the expected results.  

The Board's finding stems from the March 2005 consent form which was signed by the Veteran prior to the surgical procedure.  Section two of the form states that "the nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications have been fully explained to me."  The form reflects that writing space below section two was included on the consent form to allow the attending physician to provide a description of the "operation or procedure" in "layman's language;" however, in addition to the description of the procedure, the attending physician also included a listing of various risk factors.  As interpreted by the Board in the July 11, 2013 decision, the risk factors listed were as follows: bleeding, infection, drainage to surrounding structures, and recurrence of lipoma.  

The report of a December 2009 VA opinion conveys that the VA examiner found 
1) that it was reasonable for the attending physicians at the March 2005 surgical procedure to remove the lipoma; 2) that a tumor of that size, surgically operated, inevitably leaves an indented area and scar; and 3) that it was not unusual for the resulting scar to cause pain and/or discomfort.  

The Board notes that an indented area and/or a painful scar are not listed among the risk factors found on the signed March 2005 consent form, as interpreted by the Board in its July 11, 2013 decision; however, sufficient evidence was available in the record to allow the Board to find that the Veteran had been informed of, and consented to, all of the risks of the procedure.  First, in signing the consent form the moving party confirmed that he had been advised of the risks and expected results of the procedure.  Second, as noted by the VA examiner in his December 2009 VA opinion, the procedure performed inevitably leaves an indented area and scar which may be painful.  Third, while certain risk factors were listed under section two of the consent form by the attending physician, it does not appear to be standard practice to list risk factors in that area of the form.

Upon weighing the above evidence, it would have been reasonable for the Board to find that the moving party had been informed of all the risk factors before signing the consent form, including the inevitable scar and/or indented area that would have resulted from the procedure, and that the attending physician had merely listed some of the other risk factors in the available space on the consent form.  It was also reasonable of the Board to find that, in weighing the evidence, the moving party's contention that he was not advised of all the risk factors prior to signing the consent form was not credible.  As such, the moving party is effectively arguing that the Board improperly weighed the evidence in finding that he had been informed of, and consented to, the risks, which is explicitly not CUE.  38 C.F.R. § 20.1403(d); see also Russell, 3 Vet. App. at 313-14 (the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated.").

Finally, the Board notes that the Veterans Law Judge (VLJ) who signed the July 11, 2013 Board decision found that the March 2005 consent form included the risk of "drainage to surround structures;" however, the undersigned VLJ notes that the attending physician's handwriting is not entirely clear.  Had the undersigned VLJ received this matter in the first instance, the undersigned VLJ likely would have interpreted the risk factor as "damage to surrounding structures."  Such an interpretation would have weighed even more heavily against a finding that the Veteran had not been informed of the relevant risk factors prior to surgery.  

Whether or not the moving party was informed of the surgical risks was a factual determination.  The Board, considering all the evidence of record, found that the moving party had been informed of such risk.  The moving party's disagreement relates to how the Board weighed and/or evaluated the evidence of record in reaching its determination.  As discussed above, a disagreement as to how the facts were weighed or evaluated is not CUE.  38 C.F.R. § 20.1403(d).  

B) Colvin Violation

Pursuant to Colvin, VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  While VA is not compelled to accept a medical opinion, should VA reach a contrary conclusion, VA must be able to point to a medical basis other than its own unsubstantiated opinion to support the decision.  Id.

The moving party has advanced that the Board committed a Colvin violation in its July 11, 2013 decision when it found that the VA examiner included  a typographical error in his report when he wrote that the moving party's "pain and discomfort are due to a reasonably unforeseeable event."  Specifically, the Board found that the VA examiner's use of "unforeseeable" was inconsistent with the rest of the opinion; therefore, a typographical error had likely occurred.  The relevant section of the opinion is as follows:

When the veteran was seen in March 2005 with a large lipomatous mass in his right flank area, it was reasonable for his attending physicians to remove this lipoma because the Veteran complained that it was causing soreness in that area.  A tumor of that size, surgically operated, inevitably leaves an indented area and scar, which the Veteran certainly has.  That this scar is not unusual due to scar tissue, which inevitably forms after removal of such a large tumor.  The surgical result is satisfactory, in my opinion, and his pain and discomfort are due to a reasonably unforeseeable event.  The issue of disfigurement also falls under the same unavoidable results of the removal of such a large tumor.  This scar is not in a cosmetic area of exposed skin surface.

When taken as a whole, as noted by the Board in the July 11, 2013 decision, a finding that the pain and discomfort were due to a reasonably unforeseeable event does not appear to fit with the rest of the opinion.  This is especially true considering the strong language used by the VA physician; i.e. that the indented area and/or scar were inevitable, and that disfigurement fell under the same unavoidable results.  Taken in context, it appears that the opinion should have read either, "his pain and discomfort are not due to a reasonably unforeseeable event" and/or "his pain and discomfort are due to a reasonably foreseeable event."  As such, it is not "undebatable" that the VA examiner actually intended to opine that the pain and discomfort were due to a reasonably unforeseeable event.  Russell, 
3 Vet. App. at 313-14.  

Further, the Board was not advancing a "medical conclusion" when it determined that a typographical error had occurred, but was merely using its power as the finder of fact to evaluate the evidence.  The Board would have conducted such an evaluation of any piece of evidence before it in which it appeared that a typographical error had occurred based upon the context of the information found within the document as a whole.  As this was a factual, and not medical, determination, there is no Colvin violation.  Colvin, 1 Vet. App. at 175.  

The moving party has advanced that, pursuant to Savage v. Shinseki, 24 Vet. App. 259 (2011), the Board should have returned the December 2009 VA examination opinion to the VA examiner for clarification.  Under Savage, the Board has a duty either to return an unclear or insufficient medical examination for clarification, or to explain why such clarification was not necessary under the circumstances of the case.  Savage, 24 Vet. App. at 260.  Here, the Board did not find that the December 2009 VA opinion was unclear or insufficient, but rather that, based upon the totality of the information found in the opinion, a typographical error had occurred.  As the Board provided an explanation as to why the December 2009 VA examination report was not unclear-that it was an easily interpretable typographical error-the Board did not need to return the VA opinion for clarification.  Id.  Further, for the reasons discussed above, it is not undebatable that the December 2009 VA opinion was unclear to the point of necessitating returning the opinion to the VA examiner for clarification as to whether a typographical error had occurred.  Russell, 3 Vet. App. at 313-14.

Finally, the moving party notes that, shortly after the VA examiner had released the December 2009 opinion, he went to speak with the VA examiner in order to clarify the opinion.  In an October 2013 statement, the moving party advanced that he and the VA examiner met privately to discuss the report, and that the VA examiner stated in a stern voice that, "it was his report and his findings."  Even if the Board were to find this credible, based upon the moving party's own statements, it appears to the Board that the VA examiner did not take a close look at the December 2009 opinion, but that he was merely attempting to placate the moving party who had been agitated by the VA examiner's negative opinion.  

Upon reviewing the evidence before the Board at the time of the July 11, 2013 decision, the Board notes that the Veteran's current statement is in opposition to a January 2010 statement he made regarding his conversation with the VA examiner.  Specifically, the moving party advanced:

[Moving party] went to see [the VA examiner] and he could not give a good explanation as to what report states.  If VA is influenced by this distorted report, [the moving party] will appeal and take his claim on national television.

At the time of its July 11, 2013 decision, the fact that the Veteran had spoken with the VA examiner was known by and before the Board.  In his January 2010 statement, the moving party explicitly rejected the entirety of the December 2009 opinion, which indicates that the moving party viewed the opinion as wholly negative, i.e., that the moving party understood that the "reasonably unforeseeable" statement was a typo.  Due to the contemporaneousness of the moving party's January 2010 statement, the Board finds the January 2010 statement to be more credible than the October 2013 statement; therefore, the Board finds that, as to this issue, the correct facts, as they were known at the time, were before the Board at the time of the July 11, 2013 decision.

Whether or not the December 2009 VA opinion contained a typographical error was a factual, not medical, determination.  The Board, considering the December 2009 VA opinion in its entirety, found that the statement, "pain and discomfort are due to a reasonably unforeseeable event," did not make sense when read with the rest of the opinion unless a typographical error had been made.  As such, the moving party's disagreement relates to how the Board weighed and/or evaluated the evidence of record in reaching its determination, which is not CUE.  38 C.F.R. 
§ 20.1403(d).  Further, the correct facts before the Board, as they were known at the time, indicate that the moving party knew that the December 2009 VA opinion was negative in its entirety.


ORDER

The motion for reversal or revision of the July 11, 2013 Board decision finding that the moving party was not entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed as a result of VA treatment is denied.




                       ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



